Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No 333-154716) and Forms S-8 (Nos. 333-66714, 333-66712, 333-64688, 333-64690, 333-63953, 333-134244, 333-134251, 333-134252, 333-142527, 333-154711 and 333-159971) of Insituform Technologies, Inc. of our report dated February 28, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Insituform Technologies, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ PricewaterhouseCoopers LLP St. Louis, Missouri February 28, 2011
